 DAVISON CHEMICAL COMPANY854.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.All employees employed at all of the Employer's plants and facil-ities, including the Engle Street plant, Greens Bayou Batch plant,Harrisburg plant, Clay Road plant, Holmes Road plant, Columbusplant, Dickinson plant, San Leon plant, shipyard, Highway 73 plant;all employees employed on all of the Employer's vessels, including thedredges Trinity I, Trinity II, Echo, Raymond (Kilgore 3), the der-rick barges, old and new, Fred S. Robbins, the tugs Lavinia, Gertrude,Edna May, Annie 0., Billy C., Iliff, Allan W., Sharon, Cindy, Jim F.Newell, and the Clarence H. Brown; and the yacht Mary Gene II, andall employees employed on vessels manned and operated by the Em-ployer, but excluding all office clerical employees, technical and pro-fessional employees, guards, and supervisors as defined in the Act.5.For the reasons stated by the Regional Director in his report, wefind that the exceptions filed by Houston Metal Trades Council, AFL,do not raise substantial and material issues with respect to the conductor results of the election.Accordingly, the objections are herebyoverruled and the request for a hearing on the objections is herebydenied.Because, as the tally of ballots shows, a majority of the ballots werecast for the Petitioner, we shall certify it as the exclusive bargainingrepresentative of all the employees in the appropriate unit.[The Board certified the Shell Workers' Independent Union as thedesignated collective-bargaining representative of the employees ofParker Brothers & Company, Inc., Houston, Texas, in the unit hereinfound appropriate.]CHAIRMAN FARMER and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Certification of Representatives.CINCINNATI DIVISION,DAVISON CHEMICAL COMPANY, DIVISION OFW. R. GRACE & COMPANYandDISTRICT LODGENo. 34,LODGE No.162,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONERandWAREHOUSE,PRODUCTION&MAINTENANCE EMPLOYEES LOCALUNION No.661,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICA,AFL.CaseNo. 9-RC-2258.September29, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,110 NLRB No. 16. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever from the established bargaining unitof production and maintenance employees of the Employer, a unitconsisting of all maintenance and powerhouse employees, or, in thealternative, it would sever 10 separate units of (1) machinists, (2)machine repairmen, (3) pipefitters, (4) lead burners, (5) welders,(6) carpenters, (7) painters, (8) electricians, (9) instrument repair-men, and (10) powerhouse employees, including in each group, ap-prentices and helpers.As a further alternative, the Petitioner wouldsever any combinations of the foregoing units which the Board deemsto be appropriate.The Employer and the Intervenor, citing a 10-year bargaining history, contend that their present plantwide pro-duction and maintenance unit is the only appropriate unit and that theunits represented by the Petitioner are inappropriate.The Employer, who is engaged in the production of synthetic pe-troleum refining catalytic agents, employes a total of about 124 em-ployees, 36 of whom are in the maintenance group'Insofar as the Petitioner seeks the severance of maintenance andpowerhouse employees as a single unit, it is well settled that the Boardwill not sever such a unit from a plantwide unit in the face of a sub-stantial bargaining history- on a broader basis.3Such a bargaininghistory is here present, and this portion of the Petitioner's unit re-quests is therefore denied.Further, assuming, without deciding, that the pipefitters, carpen-ters, painters, and electricians herein involved are craftsmen, we like-wise deny the Petitioner's request to represent these employees in aseparate unit, because, as the Board has recently held, the Petitionerdoes not historically and traditionally represent these crafts.'i In view of our unit findings it is unnecessary for us to pass upon the Employer's variousmotions to dismiss the petition.e The Employer and the Intervenor refer to the maintenance employees in question asthe "maintenance group" and use only three classifications within this group; namely,(1) electricians,(2) lead burners, and (3)maintenance mechanics.The latter categoryis further subdivided into four classes, from fourth to first class maintenance mechanic,depending upon the employee's ability.8 Crossett Paper Mills,98 NLRB 542, 547 ;Pennsylvania Greyhound Lines, Inc.,107NLRB 1621.See also,United States Time CorpOration,108NLRB 1435.'Campbell Soup Company,109 NLRB 475;Forstmann Woolen Co.,108 NLRB 1439. 87The Petitioner's showing of interest indicates that the unit of ma-chinists which it seeks to sever consists of four employees.The rec-ord is silent with respect to the skills and duties of these employeesother than to indicate that there may be one employee who conceiva-bly might be said to perform the craft skills of a machinist.Fur-thermore, it is uncontradicted that the Employer employs only onelead burner.Accordingly, in accordance with the Board's long es-tablislied practice of holding one-man units to be inappropriate forpurposes of collective bargaining,' we deny the Petitioner's requestto sever machinists and lead burners in separate units.There are four powerhouse employees. These employees, all licensedoperators, work apart from the maintenance employees in the Em-ployer's boilerhouse, tending the boilers that generate steam for build-ing heat and for use in washing the chemicals produced. From ouradministrative experience in the processing of the many representa-tion cases coming before us, we are convinced that the Petitioner doesnot traditionally represent powerhouse employees of the type hereininvolved.Accordingly, we deny the Petitioner's request to severpowerhouse employees in a separate unit.There are 12 employees whom the Petitioner terms "machine re-pairmen."The Employer, as already noted,' does not classify any ofitsmaintenance employees as machine repairmen, but limits its classi-fication of such employees to lead burners, electricians, and mainte-nance mechanics.The maintenance mechanics, who are supervisedseparately from the production employees only on the day shift, usethe maintenance shop as their headquarters, but work throughout theplant providing general maintenance to the Employer's buildings andequipment.Each of the maintenance mechanics may be called uponto perform almost any maintenance job that may be required, al-though some of them tend to specialize in certain skills and are givenregular assignments involving these skills.Although no testimonywas introduced as to the specific duties of the so-called machine re-pairmen, the Petitioner appears by this designation to refer to thosemaintenance mechanics who do not have regular assignments involv-ing a certain craft skill.The record indicates that as a portion oftheir,duties these "machine repairmen" lubricate, repair, and gener-ally help maintain the Employer's machinery, which is of a relativelyuncomplicated nature.Further, the repair work done by the "ma-chine repairmen" is to a large extent confined to the replacement ofworn or defective parts, although this may require dismantling of theparticular piece of equipment being repaired.Any extensive machin-ing of parts that may be required is sent outside the plant. The Em-ployer, who hires most of these "machine repairmen" as it does its5General [Textile Mills,Inc.,109 NLR 263.'See footnote 2,supra. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDother maintenance mechanics, from among its other employees-i. e.,yardmen, or chemical production workers-has no apprentice ortraining programs of any sort, and, for the most part, insists onlyupon some knowledge of the chemical production operations and ageneral mechanical aptitude when hiring its maintenance employees :The record further shows that fourth class maintenance men advanceto first class in somewhat less time than 1 year.Of the 30 mainte-nance mechanics presently employed, 29 are first class and 1 is sec-ond class.Promotion of all of the maintenance mechanics is basedsolely upon the recommendation of a foreman, who testified that heused no established objective standards in his evaluation of theirwork, but merely relied upon his judgment each time. There is noindication in the record that the "machine repairmen" in question areexpected to or ever do advance to the craft status of machinist ormillwright.In such circumstances it is clear that the "machine re-pairmen" although undoubtedly exercising a variety of skills to somedegree, do not exercise that degree or range of skills characteristic ofcraftsmen.'Accordingly, we shall deny the Petitioner's request fora separateunit of "machinerepairmen."The Petitioner seeks to sever four employees known as instrumentrepairmen,who spend the majority of their time repairingand main-taining instruments used in the production process.The record showsthis work includes the changing of charts on automatic recording de-vices, and the regular inspection and reading of such instruments. Itappears that the instruments used by the Employer are relativelysimple in construction and operation and thatother maintenance me-chanics, who do not ordinarily work with theinstruments,occasionallyfill in for absent instrument repairmen.The recordcontains nothingmore to show that the instrumentrepairmenare craftsmen.Lastly, the Petitioner would sever a unit consisting of "welders."The record shows that 1 of themaintenancemechanics spends approxi-mately 50 percent of his time at welding duties; that 2 other mainte-nance mechanics spend about 40 to 45 percent of their time at welding;and that all of the other maintenance mechanics do some welding, al-though less frequently.No evidence of any apprenticeshipprogramor similartraining requirements for welders was introduced; nor isthere any other evidence tending to establish the craft status of thewelders herein involved.We have previously held that the burden of establishing the factsto justify severance on a craft basis rests upon the petitioningunion.'Accordingly, on this record, we find that the Petitioner has not estab-lished facts sufficient to show that either the instrumentrepairmen orv SeeAmerican Potash & Chemical Corporation,107 NLRB 1418.Cf.CampbellSoupCompany,109 NLRB 475.e American Potash & Chemical Corporation,107 NLRB1418.See alsoRichmondEngi-neering Company, Inc,108 NLRB 1659. AMERICAN CYANAMID COMPANY89the welders herein involved are exercising true craft skills which wouldwarrant their severance from the existing production and maintenanceunit, and we therefore deny their unit request with respect to these em-ployees.Moreover, there is nothing in the record, we find, to indicate that anyof the foregoing inappropriate units requested by the Petitioner isrendered appropriate by combination with any other of such units.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]AMERICAN CYANAMID COMPANY, ORGANIC CHEMICALS DIVISION'andDISTRICT #61, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,PETITIONER.CasesNos. 41-RC-227. through 4-RC-209.. Sep-tember 29, 1954Decision,Order, and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeEugene M. Levine, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed 2Upon the entire record in this case, the Board finds : 31.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from an existing production andmaintenance unit at the Employer's Bound Brook, New Jersey, plant,1The name of the Employer appears as amended at the hearing.2 At the hearing the Petitioner amended the petitions in Cases Nos. 4-RC-2272 and4-RC-2282 to include the employees which were the subject of the petitions in Cases Nos.4-RC-2289 and 4-RC-2292,and moved that it be permitted to withdraw the latter twopetitions.The motion is hereby granted.The hearing officer referred to the Board a motion by the Intervenor to dismiss thepetitions on the ground that the Petitioner's ultimate purpose is to establish itself as therepresentative of the maintenance department employees.The Intervenor relies onMillsIndustries,Incorporated,108 NLRB 282.However, in that case,the Board held that thePetitioner was attempting to utilize the Board's craft severance doctrine toreestablishitself as the representative of a production and maintenance unit which it formerly rep-resented,rather than to establish itself as a craft representative.Here,no such situationis present.The Petitioner at no time in the past represented these employees on anybasis.We therefore regard the facts relied on by the Intervenor as irrelevant to ourdetermination,and deny the motion.8 The Petitioner's request for oral argument is denied because the record and the briefsadequately present the issues and the positions of the parties.In denying the Petitioner'srequest for oral argument,the Board did not rely on the Intervenor's reply brief, whichthe Petitioner moved to strike as improper under the Board'sRules and Regulations.110 NLRB No. 17.